 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   DESARROLLO URBANISTICO DEL                  Case No.:15cv1729-JAH (MSB)
     PACIFICO, S.A. De C.V.,
12
                                Plaintiff,       ORDER REQUIRING STATUS
13                                               REPORT
     v.
14
     GENOMICS REFERENCE
15
     LABORATORY, US, LLC, a limited
16   liability company; and DOES 1 through
     100, inclusive
17
                               Defendants.
18
19
20        (Caption Continued on Next Page)
21
22
23
24
25
26
27
28
                                             1


                                                                      15cv01729 JAH (MSB)
 1
 2   GENOMICS REFERENCE
     LABORATORY US, LLC
 3
 4                               Counterclaimant,
 5
     and
 6
 7   GENOMICS REFERENCE
     LABORATORY, S. De R.L. De C.V.
 8
 9                   Additional Counterclaimant
10   v.
11
     DESARROLLO URBANISTICO DEL
12   PACIFICO, S.A. De C.V.,
13
                       Counterclaim-Defendant
14
15   and

16   ALBERTO MAY ALVA

17
18          Additional Counterclaim-Defendant.

19
           On August 4, 2015, Plaintiff Desarrollo Urbanistico Del Pacifico, S.A. De C.V.
20
     (“Plaintiff”)   filed   a     complaint   alleging   two    causes    of    action    against
21
     Defendant/Counterclaimant Genomics Reference Laboratory US, LLC (“GRL US”). Doc.
22
     No. 1. Specifically, Plaintiff alleges Defendant entered into a written guaranty of lease
23
     agreement with Plaintiff in March of 2014. Doc. No. 1 at 3. Plaintiff contends that the
24
     parties’ agreement obligated the Defendant, the lessees, to pay the Plaintiff, the lessor, in
25
     exchange for renting Plaintiff’s Tijuana property. See id. The complaint alleges Defendant
26
     breached the agreement by failing to pay rent. Id.
27
28
                                                    2


                                                                                15cv01729 JAH (MSB)
 1         On October 13, 2015, Defendant filed an Answer to the Complaint along with a
 2   Counterclaim alleging Plaintiff knew the property had significant structural defects before
 3   entering into the Lease Agreement. Doc. No. 3. Defendant argued that, because Plaintiff
 4   leased the property knowing there were structural defects, Plaintiff breached the Lease
 5   Agreement and payment of rent is unenforceable.               Id.   Additionally, Defendant
 6   counterclaimed alleging conversion, fraud, negligent misrepresentation, and fraudulent
 7   concealment. See generally Doc. No. 3.
 8         On May 15, 2017, Defendants filed a motion to stay the case pending resolution of
 9   nearly analogous litigation in Mexico involving Plaintiff. Doc. No. 22. The issue was fully
10   briefed. See Doc. Nos. 28, 29, 30, 32. On October 18, 2017, the Court granted Defendant’s
11   Motion to Stay. Doc. No. 37. The Court further instructed the Parties to, “file a status report
12   in thirty (30) days of this order. In addition, the parties are to contact this Court once the
13   relevant litigation in Mexican courts has concluded.” Id. at 5. The Parties each filed status
14   reports on November 17, 2017. See Doc. Nos. 38, 39. In summary, the Parties indicated
15   that there was a final proceeding before the Fourth District Federal Judge in Tijuana,
16   Mexico, on November 17, 2017, identified as the Amparo proceeding number 601/2017.
17   See Doc. No. 38 at 5; see also Doc. No. 39 at 2. Both declarations also stated that the
18   judgment in these proceedings will be published, however, the Parties disagree as to the
19   time frame as to when the written final ruling will be issued. However, the Parties each
20   indicated a time frame from “a period of up to 90 days,” (Doc. No. 38 at 5), to “two to three
21   weeks,” (Doc. No. 39 at 2). As it is well over the time frame estimated by both parties, the
22   Court requests a status report regarding the status of the litigation in Mexico that was the
23   subject of the Motion to Stay.
24   //
25   //
26   //
27   //
28   //
                                                    3


                                                                                 15cv01729 JAH (MSB)
 1         Accordingly, IT IS HEREBY ORDERED the parties shall file a status report
 2   regarding the current status of the litigation in Mexican courts.
 3   IT IS SO ORDERED.
 4
 5   DATED: November 18, 2019
 6
 7                                                  ______________________________
                                                   JOHN A. HOUSTON
 8
                                                   United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   4


                                                                         15cv01729 JAH (MSB)
